328 – 550 Burrard Street Vancouver, BCV6C 2B5 P: 604-630-1399 F: 604-484-4710 MAG Silver Corp. January 29, 2009 For Immediate Release NR#09-05 Exploration Update Twelve Drills Turning on MAG Properties Drilling on five Mexican properties underway; part of $17 million exploration budget for 2009, including 55,000 metres of diamond drilling Vancouver, BC…MAG Silver Corp. (TSX:MAG) (NYSE-A:MVG) (“MAG or “the Company”)is pleased to provide an update on the Company’s 2009 exploration programs now underway. The Company has budgeted an aggregate $17.0 million in 2009 for the Juanicipio Joint Venture and high-priority targets on four of its wholly-owned properties in Mexico.A 25,000 metre drilling program is scheduled for Juanicipio while a further 30,000 metres of diamond drilling is planned for the Company’s own projects.President & CEO, Dan MacInnis, stated that “MAG is currently one the most active companies in the mineral exploration business.We have over $50 million in the till and we plan to put those funds to good use. We are aggressively drilling to maximize shareholder value by advancing our 100%-owned properties up the value chain, as we have successfully done at Juanicipio.” Juanicipio JV, Zacatecas State:Four drills are turning at the Juanicipio Property (MAG 44%; Fresnillo plc 56%) as part of a planned 25,000 metre program for 2009.Current drilling is testing the Valdecañas, Juanicipio and Encino veins.Other targets will be tested later in the year.
